Title: To Thomas Jefferson from William H. Cabell, 20 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond Oct: 20. 1807
                        
                        I now forward to you Major Newton’s letter of the 17th. being the only one received since that of the 13th
                            enclosed to you by a former mail. From the letter now enclosed, I should be led to suppose that the British Vessels had
                            not returned since they left our waters as mentioned in the letter of the 13th.; but some doubts on this point are raised
                            by a paragraph in a Norfolk paper of the 14, which states that the Bellona & Ville de Milan were still on this Station—I have not as yet appointed a Successor to Major Newton, to command the two companies of Militia now in service, as the
                            gentleman whom it was contemplated to appoint, is not now in Norfolk—I did not suppose it indispensebly necessary to make
                            the appointment immediately, as I believed that Laurie would not permit any intercourse on terms compatible with our
                            honor; and the two companies having no connection with each other, and being engaged on distinct services, they could not
                            suffer for the want of a superior officer for a short period—In the mean time, I have directed the Captain of the company
                            stationed near the Capes, to make to me daily reports—
                  I have the honor to be with the highest respect. Sir yr Ob. St
                        
                            Wm H: Cabell
                            
                        
                    